
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.4

Loan No. 4128


GUARANTY


        THIS GUARANTY (this "Guaranty"), dated as of the 31st day of December,
2003, is made by OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation
("Guarantor"), for the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation, in its capacity as Agent for the Lenders (as Agent and
Lenders are defined in the Loan Agreement as defined below).

RECITALS

        A.    Financial Accommodations. Omega Acquisition Facility I, LLC, a
Delaware limited liability company ("Initial Borrower"), Agent and Lenders are
concurrently herewith entering into that certain Loan Agreement (the "Loan
Agreement") dated as of even date herewith pursuant to which Lenders shall
extend financial accommodations to Borrowers (as defined therein).

        B.    Inducement. To induce Lenders to extend to Borrowers the financial
accommodations set forth in the Loan Agreement, Guarantor is willing to execute
and deliver this Guaranty.

        In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor hereby agrees as follows:

1.     DEFINED TERMS

        All capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Loan Agreement.

2.     THE GUARANTY

        2.1.    Guaranty of Obligations.    Guarantor unconditionally and
absolutely guarantees to Agent and Lenders the full and prompt payment and
performance when due, whether at maturity or earlier, by reason of acceleration
or otherwise, and at all times thereafter, of the indebtedness, liabilities and
obligations of every kind and nature of Borrowers to Agent and/or Lenders
arising under or in any way relating to the Loan Agreement or any of the other
Loan Documents, howsoever created, incurred or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, due or to become
due, and howsoever owned, held or acquired by Agent and/or Lenders
(collectively, the "Obligations"), subject to and in accordance with the terms
and conditions of the Loan Agreement and the other Loan Documents. Without
limitation to the foregoing, the Obligations shall include (a) all reasonable
attorneys' and paralegals' fees, including the cost of inside attorneys and
paralegals, costs and expenses and all court costs and costs of appeal incurred
by Agent and/or Lenders in collecting any amount due Agent and/or Lenders under
this Guaranty or in prosecuting any action against any Borrower or Guarantor
with respect to all or any part of the Obligations, and (b) all interest, fees
and the reasonable costs and expenses due Agent and/or Lenders after the filing
of a bankruptcy petition by or against any Borrower regardless of whether such
amounts can be collected during the pendency of the bankruptcy proceedings.

        2.2.    Continuing Guaranty; Guaranty of Payment.    This Guaranty is a
continuing guaranty of the Obligations until terminated in accordance with
Section 7.17 below, and Guarantor agrees that the obligations of Guarantor to
Agent and/or Lenders hereunder shall be primary obligations, shall not be
subject to any counterclaim, set-off, abatement, deferment or defense based upon
any claim that Guarantor may have against Agent and/or any Lender, any Borrower
or any other person or entity.

--------------------------------------------------------------------------------


        2.3.    Liability of Guarantor Not Affected.    Until terminated in
accordance with Section 7.17 below, this Guaranty shall remain in full force and
effect without regard to, and shall not be released, discharged or affected in
any way by, any circumstances or condition, including, without limitation:

        (a)   the attempt or the absence of any attempt by Agent and/or Lenders
to obtain payment or performance by Borrowers or any other guarantor (this being
a guaranty of payment and performance and not of collection);

        (b)   Agent's and/or Lenders' delay in enforcing Guarantor's obligations
hereunder or of any other party under the Loan Documents, or any prior partial
exercise by Agent and/or Lenders of any right or remedy hereunder or under any
of the other Loan Documents;

        (c)   any renewal, extension, substitution, modification, replacement of
or indulgence with respect to, the Obligations, all of which Agent and/or
Lenders is hereby authorized to make;

        (d)   the fact that Borrowers are not liable for the payment or
performance of the Obligations, or any portion thereof, for any reason
whatsoever (except as a result of actual payment by Borrowers and receipt
thereof by Agent), Guarantor being liable for the Obligations notwithstanding
that Borrowers may not be;

        (e)   any sale, exchange, release, surrender or other disposition of, or
realization upon, any collateral securing the Obligations, or any settlement or
compromise of any guaranties of the Obligations, or any other obligation of any
person or entity with respect to the Loan Documents;

        (f)    the acceptance by Agent and/or Lenders of any additional security
for the Obligations;

        (g)   the lack of validity or enforceability of, or Agent's and/or
Lenders' waiver or consent with respect to, any provision of any instrument
evidencing, securing or otherwise relating to the Obligations, or any part
thereof, including, without limitation, the Loan Documents;

        (h)   the failure by Agent and/or Lenders to take any steps to perfect,
maintain, or enforce its security interests or remedies under the Loan
Documents, or to preserve its rights to or protect any security or collateral,
for the Obligations;

        (i)    any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, liquidation, marshalling of assets and
liabilities or similar event or proceedings with respect to any Borrower or
Guarantor, as applicable, or any of their respective properties (each, an
"Insolvency Proceeding"), or any action taken by Agent and/or Lenders, any
trustee or receiver or by any court in any such proceeding;

        (j)    the failure by Agent and/or Lenders to file or enforce a claim
against the estate (either in an Insolvency Proceeding or other proceeding) of
any Borrower or Guarantor;

        (k)   in any proceeding under Title 11 of the United States Code (11
U.S.C. Section 101 et seq.), as amended (the "Bankruptcy Code"): (i) any
election by Agent and/or Lenders under Section 1111(b)(2) of the Bankruptcy
Code, (ii) any borrowing or grant of a security interest by any Borrower as
debtor-in-possession under Section 364 of the Bankruptcy Code, (iii) the
inability of Agent and/or Lenders to enforce the Obligations against any
Borrower by application of the automatic stay provisions of Section 362 of the
Bankruptcy Code, or (iv) the disallowance, under Section 502 of the Bankruptcy
Code, of all or any portion of Agent's and/or Lenders' claim(s) against any
Borrower for repayment of the Obligations;

        (l)    the failure of Guarantor to receive notice of any intended
disposition of the collateral for the Obligations;

2

--------------------------------------------------------------------------------




        (m)  any merger or consolidation of any Borrower into or with any other
entity, or any sale, lease or transfer of any of the assets of any Borrower or
Guarantor to any other person or entity;

        (n)   any change in the ownership of any Borrower, or any change in the
relationship between any Borrower and Guarantor or any termination of any such
relationship;

        (o)   the dissolution or other change in status of any Borrower or
Guarantor;

        (p)   the making of Advances or additional Advances to Borrowers, the
increase or reduction of the maximum principal amount of the Obligations, the
increase or reduction in the interest rate provided in the Notes, or any other
modification, amendment, release or waiver of the terms of the Loan Documents;

        (q)   the absence, impairment or loss of any right of reimbursement or
subrogation or other right or remedy of Guarantor; and

        (r)   any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of any Borrower, Guarantor or any other
guarantor.

        Guarantor hereby expressly waives and surrenders any defense to its
liability under this Guaranty based upon any of the foregoing acts, omissions,
agreements, waivers or matters, whether or not Guarantor had notice or knowledge
of same. It is the purpose and intent of this Guaranty that the obligations of
Guarantor hereunder shall be absolute and unconditional under any and all
circumstances.

        2.4.    Rights of Agent and/or Lenders.    Agent and/or Lenders are
hereby authorized, without notice to or demand of Guarantor and without
affecting the liability of Guarantor hereunder, to take any of the following
actions from time to time in accordance with the terms and conditions of the
Loan Agreement, to the extent applicable: (a) increase or decrease the amount
of, or renew, extend, accelerate or otherwise change the time for payment of, or
other terms relating to, the Obligations, or otherwise modify, amend or change
the terms of any promissory note or other agreement evidencing, securing or
otherwise relating to any of the Obligations, including, without limitation, the
making of additional advances thereunder; (b) modify or waive in whole or in
part the conditions precedent to the making of any Advance; (c) accept and apply
any payments on or recoveries against the Obligations from any source, and any
proceeds of any security therefor, to the Obligations in such manner, order and
priority as Agent and/or Lenders may elect in their sole discretion; (d) take,
hold, sell, release or otherwise dispose of all or any security for the
Obligations or the payment of this Guaranty; (e) settle, release, compromise,
collect or otherwise liquidate the Obligations or any portion thereof;
(f) accept, hold, substitute, add or release any other guaranty or endorsements
of the Obligations; and (g) at any time after maturity of the Obligations,
appropriate and apply toward payment of the Obligations (i) any indebtedness due
or to become due from Agent and/or Lenders to Guarantor, and (ii) any moneys,
credits, or other property belonging to Guarantor at any time held by or coming
into the possession of Agent and/or Lenders or any affiliates thereof, whether
for deposit or otherwise.

        Without limiting the generality, scope or meaning of any of the
foregoing or any other provision of this Guaranty, Guarantor:

        (a)   acknowledges that Section 2856 of the California Civil Code
authorizes and validates waivers of a guarantor's rights of subrogation and
reimbursement and certain other rights and defenses available to Guarantor under
California law;

        (b)   waives all rights of subrogation, reimbursement, indemnification,
and contribution and all other rights and defenses that are or may become
available by reason of Sections 2787 to 2855, inclusive, of the California Civil
Code;

3

--------------------------------------------------------------------------------




        (c)   waives all rights and defenses arising out of an election of
remedies by Agent and/or Lenders, even though that election of remedies, such as
a nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor's rights of subrogation and reimbursement against
Borrowers by the operation of Section 580d of the California Code of Civil
Procedure or otherwise;

        (d)   waives all rights and defenses that Guarantor may have because the
Borrowers' debt is secured by real property. This means, among other things:

(i)Agent and Lenders may collect from Guarantor without first foreclosing on any
real or personal property Collateral pledged by Borrowers;

(ii)If Agent or Lenders foreclose on any real property Collateral pledged by any
Borrower:

(1)the amount of the debt may be reduced only by the price for which that
Collateral is sold at the foreclosure sale, even if the Collateral is worth more
than the sale price; and

(2)Agent and Lenders may collect from Guarantor even if Agent and Lenders, by
foreclosing on the real property Collateral, has destroyed any right Guarantor
may have to collect from Borrowers.

(3)waives all rights and defenses, if any, now or hereafter arising under the
laws of all states where a Property is located, which are the same as or similar
to the rights and defenses waived as described above.

        This is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because Borrowers' debt is secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon Sections 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure.

        2.5.    Subordination.    All indebtedness now or hereafter owing by
Borrowers to Guarantor for borrowed money or otherwise is hereby subordinated to
the payment of the Obligations, and, (a) during the continuation of a default
hereunder or under any of the other Loan Documents, Guarantor shall not accept
any principal payment with respect to such subordinated indebtedness until
satisfaction in full of the Obligations, and (b) during the continuation of an
Event of Default hereunder or under any of the other Loan Documents, Guarantor
shall not accept payment of all or any portion of such subordinated indebtedness
until satisfaction in full of the Obligations. All security interests, liens and
encumbrances which Guarantor now or hereafter may have upon any of the assets of
Borrowers, or any one of them, are hereby subordinated to all security
interests, liens and encumbrances heretofore, now or hereafter granted to Agent
and/or Lenders pursuant to the Loan Documents.

3.     GUARANTOR'S WAIVERS

        3.1.    Statutes of Limitation.    Guarantor irrevocably waives all
statutes of limitation as a defense to any action or proceeding brought against
Guarantor by Agent and/or Lenders, to the fullest extent permitted by law.

        3.2.    Election of Remedies.    Guarantor irrevocably waives any
defense based upon an election of remedies made by Agent and/or Lenders or any
other election afforded to Agent and/or Lenders pursuant to applicable law,
including, without limitation, (a) any election to proceed by judicial or
nonjudicial foreclosure or by UCC sale or by deed or assignment in lieu thereof,
or any election of remedies which destroys or otherwise impairs the subrogation
rights of the Guarantor or the rights of the Guarantor to proceed against any
Borrower for reimbursement, or both, (b) the waiver by Agent

4

--------------------------------------------------------------------------------


and/or Lenders, either by action or inaction of Agent and/or Lenders or by
operation of law, of a deficiency judgment against any Borrower, and (c) any
election pursuant to an Insolvency Proceeding.

        3.3.    Rights of Subrogation and Other Rights.    Guarantor irrevocably
waives (a) all rights at law or in equity to seek subrogation, contribution,
indemnification or any other form of reimbursement or repayment from any
Borrower or any other person or entity now or hereafter primarily or secondarily
liable for any of the Obligations for any disbursements made by any Guarantor
under or in connection with this Guaranty, (b) all claims of any kind or type
against any Borrower as a result of any payment made by Guarantor to Agent
and/or Lenders, and (c) any right to participate in any security now or
hereafter held by Agent and/or Lenders. In furtherance, and not in limitation,
of the foregoing, Guarantor agrees that any payment to Agent and/or Lenders
pursuant to this Guaranty shall be deemed a contribution to the capital of
Borrowers or other obligated party and shall not constitute Guarantor a creditor
of Borrowers or such other party. Guarantor further agrees that to the extent
the waiver of its rights of subrogation as set forth herein is found by a court
of competent jurisdiction to be void or voidable for any reason, any rights of
subrogation Guarantor may have against Borrowers or against any collateral or
security for any of the Obligations shall be junior and subordinate to any
rights Agent and/or Lenders may have against Borrowers and to all right, title
and interest Agent and/or Lenders may have in such collateral or security.

        3.4.    Demands and Notices.    Guarantor irrevocably waives all
presentments, demands for performance, protests, notices of protest, notices of
dishonor, notices of acceptance of this Guaranty and of the existence, creation
or incurring of new or additional Obligations, notices of defaults or Events of
Default by Borrowers or any other person liable for the Obligations and demands
and notices of every kind that may be required to be given by any statute or
rule or law.

        3.5.    Borrowers Information.    Guarantor irrevocably waives (a) any
duty of Agent and/or Lenders to advise Guarantor of any information known to
Agent and/or Lenders regarding the financial condition of Borrowers (it being
the obligation of Guarantor to keep informed regarding such condition), and
(b) any defense based on any claim that Guarantor's obligations exceed or are
more burdensome than those of Borrowers.

        3.6.    Limitation of Liability.    Guarantor irrevocably waives any
impairment, modification, change, release or limitation of the liability of, or
stay of actions or lien enforcement proceedings against, Borrowers or Guarantor,
their property, or their estate in bankruptcy, resulting from the operation of
any provision of the state or federal bankruptcy laws, or from the decision of
any court.

        3.7.    Lack of Diligence.    Guarantor irrevocably waives any and all
claims or defenses based upon lack of diligence in: (a) collection of any
Obligations; (b) protection of any collateral or other security for the
Indebtedness or Obligations; or (c) realization upon the other Loan Documents.

        3.8.    Other Defenses.    Guarantor irrevocably waives any other
defenses, set-offs or counterclaims which may be available to Borrowers and any
and all other defenses now or at any time hereafter available to Guarantor
(including without limitation those given to sureties) at law or in equity,
except for the defense that payment has actually been made and received by
Agent.

4.     REPRESENTATIONS AND WARRANTIES

        Guarantor represents and warrants to Agent and Lenders as follows:

        4.1.    Guarantor Existence; Authority.    Guarantor is a corporation,
duly organized, validly existing and in good standing under the laws of the
State of Maryland with its principal place of business at 9690 Deereco Road,
Suite 100, Timonium, Maryland 21093. Guarantor is qualified to do business in
those jurisdictions in which the character of the properties owned by it or in
which the transaction of its business makes its qualification necessary.
Guarantor is the sole member of each LLC Borrower and owns one hundred percent
(100%) of the membership interests in each LLC Borrower, free and clear

5

--------------------------------------------------------------------------------


of all liens, claims, and encumbrances, except as otherwise created under the
Loan Documents. Guarantor is the sole stockholder of each Corporate Borrower and
owns one hundred percent (100%) of the outstanding stock in each Corporate
Borrower, free and clear of all liens, claims, and encumbrances, except as
otherwise created under the Loan Documents. Guarantor has full right, power and
authority to execute this Guaranty and the Loan Documents on its own behalf and
on behalf of each Borrower.

        4.2.    Enforcement.    This Guaranty has been duly authorized, executed
and delivered and constitutes the duly authorized, legally valid and binding
obligation of Guarantor, enforceable in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors' rights generally and
except that the remedy of specific performance and other equitable remedies are
subject to judicial discretion.

        4.3.    Guarantor's Organizational Documents.    A true and complete
copy of the articles of incorporation and by-laws of Guarantor and all other
material documents creating and governing Guarantor (collectively, the
"Guarantor Incorporation Documents") have been furnished to Agent. There are no
other material agreements, oral or written, among any of the shareholders of
Guarantor relating to Guarantor. The Guarantor Incorporation Documents were duly
executed and delivered, are in full force and effect, and binding upon and
enforceable in accordance with their terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
other similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors' rights generally and except that the remedy of
specific performance and other equitable remedies are subject to judicial
discretion. No breach exists under the Guarantor Incorporation Documents and no
act has occurred and no condition exists which, with the giving of notice or the
passage of time or both, would constitute a breach under the Guarantor
Incorporation Documents.

        4.4.    Financial Statements.    All financial statements and other
financial information of Guarantor furnished or to be furnished to Agent and/or
Lenders (a) are or will be true and correct in all material respects and do or
will represent fairly in all material respects the financial condition of
Guarantor (including all contingent liabilities) as of the respective dates in
question and the results of operations for the respective periods indicated, and
(b) were or will be prepared in accordance with generally accepted accounting
principles, or such other accounting principles as may be reasonably acceptable
to Agent at the time of their preparation, consistently applied. There has been
no material adverse change since June 30, 2003 in Guarantor's structure,
business operations, credit, prospects or financial condition.

        4.5.    No Defaults.    There is no existing event of default, and no
event has occurred which with the passage of time and/or the giving of notice or
both will constitute an event of default, under any agreement to which Guarantor
is a party, which event of default could reasonably be expected to create a
Material Adverse Effect. Neither the execution and delivery of this Guaranty nor
compliance with the terms and provisions hereof will (a) violate any presently
existing applicable law, regulation, order, writ, injunction or decree of any
court or governmental department, commission, board, bureau, agency or
instrumentality, or (b) conflict or be inconsistent with, or result in any
default (with due notice or lapse of time or both) under, any agreement to which
Guarantor is bound, except for any conflict, inconsistency or default which
would not reasonably be expected to have a Material Adverse Effect.

        4.6.    No Litigation.    Except as set forth on Exhibit 4.6 hereto,
there are no actions, suits or proceedings pending or, to Guarantor's knowledge,
threatened against Guarantor before any court or any governmental,
administrative, regulatory, adjudicatory or arbitrational body or agency of any
kind which, if decided adversely, would reasonably be expected to have a
Material Adverse Effect.

        4.7.    Accuracy.    Neither this Guaranty nor any document, financial
statement, credit information, certificate or statement heretofore furnished or
required herein to be furnished to Agent and/or

6

--------------------------------------------------------------------------------


Lenders by Guarantor contains any materially untrue statement of material fact
or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading as of the date such statement was
made; provided, however, that any representation in respect of any furnished
document, financial statement or information that was received by Guarantor from
any third party which is not an Affiliate of any Borrower or Guarantor in
respect of any Project or any of the Health Care Facilities is limited in all
respects to Guarantor's knowledge.

        4.8.    Foreign Ownership.    Guarantor is not and will not be, and no
legal or beneficial interest of an Affiliate of Guarantor is or will be held,
directly or indirectly, by a "foreign corporation", "foreign partnership",
"foreign trust", "foreign estate", "foreign person", "affiliate" of a "foreign
person" or a "United States intermediary" of a "foreign person" within the
meaning of Sections 897 and 1445 of the Internal Revenue Code of 1986, as
amended ("IRC"), the Foreign Investments in Real Property Tax Act of 1980, the
International Foreign Investment Survey Act of 1976, the Agricultural Foreign
Investment Disclosure Act of 1978, or the regulations promulgated pursuant to
such Acts set forth above in this Section 4.8 or any amendments to such Acts.

        4.9.    Solvency.    Guarantor is solvent and there has been no:
(a) assignment made for the benefit of the creditors of Guarantor;
(b) appointment of a receiver for Guarantor or for the property of Guarantor; or
(c) bankruptcy, reorganization, or liquidation proceeding instituted by or
against Guarantor.

        4.10.    Public Debt.    The execution and delivery of the applicable
Loan Documents by Borrowers and Guarantor will not violate the terms of or cause
a breach or default under any outstanding indebtedness of Guarantor, including,
without limitation, the 6.95% Notes due August 2007 (the "Public Debt").
Guarantor has delivered to Agent a complete and correct copy of all material
documents evidencing the Public Debt.

        4.11.    Government Regulations.    Guarantor is not an "investment
company" or an "affiliated person" of, or "promoter" or "principal underwriter"
for, an "investment company," as such terms are defined in the Investment
Company Act of 1940. Guarantor is not subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, or any other federal
or state statute that restricts or limits its ability to incur Indebtedness or
to perform its obligations hereunder. The making of the Loan by Lenders to
Borrowers, the application of the proceeds thereof and repayment thereof will
not violate any provision of any such statute or any rule, regulation or order
issued by the Securities and Exchange Commission.

        4.12.    Margin Regulations.    Guarantor is not engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of "purchasing" or "carrying" any "margin
stock" as such terms are defined in Regulation U of the Federal Reserve Board as
now and from time to time hereafter in effect (such securities being referred to
herein as "Margin Stock"). Guarantor does not own any Margin Stock, and none of
the proceeds of the Loan or other extensions of credit under the Loan Agreement
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any indebtedness that
was originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause the Loan or other extensions of credit under the Loan
Agreement to be considered a "purpose credit" within the meaning of Regulations
T, U or X of the Federal Reserve Board. Guarantor will not take or permit to be
taken any action that might cause any Loan Document to violate any regulation of
the Federal Reserve Board.

        4.13.    All tax returns, reports and statements, including information
returns, required by any Governmental Authority to be filed by Guarantor have
been filed with the appropriate Governmental Authority and, except to the extent
that appropriate reserves therefor have been made and are disclosed on
Guarantor's balance sheet, all charges have been paid prior to the date on which
any fine, penalty, interest or late charge may be added thereto for nonpayment
thereof (or any such fine,

7

--------------------------------------------------------------------------------


penalty, interest, late charge or loss has been paid). Exhibit 4.13 hereto sets
forth as of the Closing Date those taxable years for which Guarantor's tax
returns are currently being audited by the Internal Revenue Service (the "IRS")
or any other applicable Governmental Authority, and any assessments or
threatened assessments in connection with such audit, or otherwise currently
outstanding. Except as described on Exhibit 4.13 hereto, Guarantor has not
executed or filed with the IRS or any other Governmental Authority any agreement
or other document extending, or having the effect of extending, the period for
assessment or collection of any taxes.

        4.14.    ERISA

        4.14.1.    Exhibit 4.14 hereto lists (a) all ERISA Affiliates and
(b) all Plans and separately identifies all Pension Plans, including Title IV
Plans, Multiemployer Plans, ESOPs and Welfare Plans, including all Retiree
Welfare Plans. Copies of all such listed Plans, together with a copy of the
latest IRS/DOL 5500-series form for each such Plan, have been delivered to
Agent. Except with respect to Multiemployer Plans, each Qualified Plan has been
determined by the IRS to qualify under Section 401 of the IRC, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the IRC, and, to Guarantor's knowledge, nothing has
occurred that would cause the loss of such qualification or tax-exempt status.
Each Plan is in compliance with the applicable provisions of ERISA and the IRC,
including the timely filing of all reports required under the IRC or ERISA,
including the statement required by 29 CFR Section 2520.104-23. Neither
Guarantor nor any ERISA Affiliate has failed to make any contribution or pay any
amount due as required by either Section 412 of the IRC or Section 302 of ERISA
or the terms of any such Plan. Neither Guarantor nor any ERISA Affiliate has
engaged in a "prohibited transaction," as defined in Section 406 of ERISA and
Section 4975 of the IRC, in connection with any Plan, that would subject
Guarantor to a material tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the IRC.

        4.14.2.    Except as set forth on Exhibit 4.14 hereto: (a) no Title IV
Plan has any Unfunded Pension Liability; (b) no ERISA Event or event described
in Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (c) there are no pending or, to the knowledge of
Guarantor, threatened claims (other than claims for benefits in the normal
course), sanctions, actions or lawsuits, asserted or instituted against any Plan
or any Person as fiduciary or sponsor of any Plan; (d) neither Guarantor nor any
ERISA Affiliate has incurred or reasonably expects to incur any liability as a
result of a complete or partial withdrawal from a Multiemployer Plan; (e) within
the last five (5) years no Title IV Plan of Guarantor or any ERISA Affiliate has
been terminated, whether or not in a "standard termination" as that term is used
in Section 4041(b)(1) of ERISA, nor has any Title IV Plan of Guarantor or any
ERISA Affiliate (determined at any time within the last five (5) years) with
Unfunded Pension Liabilities been transferred outside of the "controlled group"
(within the meaning of Section 4001(a)(14) of ERISA) of Guarantor or any ERISA
Affiliate (determined at such time); (f) except in the case of any ESOP, stock
or membership interests of Guarantor and its ERISA Affiliates makes up, in the
aggregate, no more than ten percent (10%) of fair market value of the assets of
any Plan measured on the basis of fair market value as of the latest valuation
date of any Plan; and (g) no liability under any Title IV Plan has been
satisfied with the purchase of a contract from an insurance company that is not
rated AAA by the Standard & Poor's Corporation or an equivalent rating by
another nationally recognized rating agency.

        4.15.    Guarantor's Knowledge.    Any representation and warranty made
in this Guaranty which is explicitly limited "to Guarantor's knowledge", shall
mean that such representation and warranty is made to the actual knowledge
(without inquiry) of any of the following people or their respective successors:
(a) C. Taylor Pickett, Chief Executive Officer of Guarantor, (b) Daniel J.
Booth, Chief Operating Officer of Guarantor, (c) Robert Stephenson, Chief
Financial Officer of Guarantor, or (d) R. Lee Crabill, Jr., Senior Vice
President of Operations of Guarantor.

8

--------------------------------------------------------------------------------

5.     EVENTS OF DEFAULT

        Upon the occurrence of any of the following events and during the
continuance thereof, at the option of Agent or at the direction of Requisite
Lenders, Agent and/or Lenders may, upon written notice to Borrowers or
Guarantor, declare any or all of the Obligations, whether or not then due,
immediately due and payable by Guarantor under this Guaranty, and Agent and/or
Lenders shall be entitled to enforce the obligations of Guarantor hereunder.

        5.1.    Loan Agreement Event of Default.    The occurrence of any Event
of Default under the Loan Agreement.

        5.2.    Failure to Pay or Perform.    Guarantor fails to pay or perform,
within five (5) days after written notice thereof from Agent to Guarantor, any
of the Obligations under this Guaranty.

        5.3.    Guarantor Financial Covenants.    The breach of any covenant set
forth in Section 6.1, 6.2, 6.3, 6.4 or 6.5 below.

        5.4.    Other Guarantor Covenants and Representations.    The breach of
any covenant (other than matters referenced elsewhere in this Article 5),
representation or warranty which is not cured within thirty (30) days after
written notice thereof from Agent to Guarantor; provided, however, if such
breach cannot by its nature be cured within thirty (30) days, and Guarantor
diligently pursues the curing thereof (and then in all events cures such failure
within ninety (90) days after the original notice thereof), Guarantor shall not
be in default hereunder; provided, further, that such cure period shall not
apply to the breach of any representation or warranty which, by its nature, is
not curable.

        5.5.    Revocation or Termination of Guaranty.    This Guaranty is
revoked or terminated by Guarantor.

        5.6.    Dissolution.    Guarantor dissolves or liquidates, or the
business of Guarantor is suspended or terminated for any reason.

6.     COVENANTS

        6.1.    Leverage Ratio.    Guarantor's Leverage Ratio shall not exceed
the following amounts for the following periods:

Periods


--------------------------------------------------------------------------------

  Maximum Leverage Ratio

--------------------------------------------------------------------------------

Periods through June 30, 2004   6.00:1.00 Periods ending September 30, 2004
through June 30, 2005   5.75:1.00 Periods ending September 30, 2005 through June
30, 2006   5.50:1.00 Periods after June 30, 2006   5.00:1.00

        Guarantor's "Leverage Ratio" shall mean (a) Guarantor's total
consolidated indebtedness for borrowed money divided by (b) Guarantor's Adjusted
Consolidated Net Income (as defined below) over the previous twelve (12) month
period. Guarantor's Leverage Ratio shall be calculated on a quarterly basis,
beginning September 30, 2003.

        "Guarantor's Adjusted Consolidated Net Income" means Guarantor's
consolidated net income as set forth on its income statement, over the previous
twelve (12) month period, calculated in accordance with generally accepted
accounting principles consistent with standards utilized by Agent in connection
with its underwriting of the Loan, excluding (a) interest, (b) taxes,
(c) depreciation, (d) amortization, (e) in aggregate over the entire Term of the
Loan, up to $35,000,000 for certain one time, non-cash loss or impairment
charges related to certain investments and termination of certain third party
leases satisfactory to Agent, (f) in aggregate over the entire Term of the Loan,
$5,000,000 of costs associated with collections of and reserves taken against
account receivables associated with formerly owned and operated Health Care
Facilities, (g) in aggregate over the entire Term of the Loan, $5,000,000 of

9

--------------------------------------------------------------------------------


litigation settlement charges, and (h) non-cash charges resulting from changes
in generally accepted accounting principles or the application thereof with
respect to financial derivatives such as interest rate swaps or caps; provided,
that calculation of Guarantor's Adjusted Consolidated Net Income shall not
include those one time charges and costs made or incurred by Guarantor in the
quarterly periods ending December 31, 2002, March 31, 2003 and June 30, 2003
which are listed on Exhibit 6.1 hereto, nor shall such one time charges and
costs listed on Exhibit 6.1 hereto be subject to or count against the
limitations to the exclusions over the Term of the Loan described in clauses
(e), (f), (g) or (h) above.

        6.2.    Fixed Charge Coverage Ratio.    Guarantor's Fixed Charge
Coverage Ratio shall be greater than 1.75:1.00 at all times during the Term.
Guarantor's "Fixed Charge Coverage Ratio" shall mean the ratio of
(a) Guarantor's Adjusted Consolidated Net Income over the previous twelve
(12) month period, to (b) payments of interest and principal due on any
indebtedness of Guarantor on a consolidated basis during the same period;
provided, that all principal payments made (i) on or prior to the Closing Date,
(ii) in respect of the Revolving Loan or the Swing Line Loan, (iii) as
non-regularly scheduled prepayments of the Term Loan, (iv) in respect of any of
the IRBs and (v) in respect of Guarantor's Public Debt (but only to the extent
such Public Debt is refinanced other than through proceeds of borrowings under
the Loan Agreement), shall be excluded from any calculation of Guarantor's Fixed
Charge Coverage Ratio. Guarantor's Fixed Charge Coverage Ratio shall be
calculated on a quarterly basis, beginning September 30, 2003.

        6.3.    Net Worth.    Guarantor's consolidated net worth as set forth on
its balance sheet shall be equal to or greater than $270,000,000 at all times
during the Term. Guarantor's net worth shall be calculated in accordance with
generally accepted accounting principles consistent with standards utilized by
Agent in connection with its underwriting of the Loan and shall be calculated on
a quarterly basis, beginning September 30, 2003.

        6.4.    Recourse Indebtedness.    Guarantor shall not incur any
indebtedness for Borrowed Money which is recourse to Guarantor (excluding
indebtedness set forth on Guarantor's most recent balance sheet delivered to
Agent prior to September 30, 2003 and excluding Guarantor's guaranty of the
$225,000,000 Facility and this Guaranty). "Borrowed Money" shall mean (a) all
indebtedness for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) that portion of obligations with respect to capital leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (d) any obligations issued or assumed as the deferred purchase price of
property or services purchased, (e) all Borrowed Money of others secured by (or
for which the holder of such Borrowed Money has an existing right, contingent or
otherwise, to be secured by) any lien on, or payable out of the proceeds of
production from, any property or asset owned, held or acquired, (f) all guaranty
obligations of Guarantor in respect of any Borrowed Money of any other person or
entity, (g) the maximum amount of all standby letters of credit issued or
bankers' acceptances facilities created for the account of Guarantor and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
and (h) the principal balance outstanding under any synthetic lease, tax
retention operating lease, off-balance sheet loan or similar off-balance sheet
financing product plus any accrued interest thereon.

        6.5.    Dividend Payouts.    Guarantor shall not make any distributions
of dividends except for (a) accrued preferred dividends as of the Closing Date
and (b) no more than ninety-five percent (95%) of Guarantor's "Funds from
Operations", as defined in the White Paper on Funds from Operations approved by
the Board of Governors of the National Association of Real Estate Investment
Trusts.

        6.6.    Guarantor Incorporation Documents.    Guarantor shall not amend,
modify or terminate, or permit the amendment, modification or termination of the
Guarantor Incorporation Documents in any material respect without Agent's prior
written consent, which consent shall not be unreasonably withheld or delayed.

10

--------------------------------------------------------------------------------


        6.7.    Determination of Compliance By Agent.    Agent shall determine,
in its reasonable discretion, whether Guarantor has complied with each of the
foregoing covenants in this Article 6.

7.     MISCELLANEOUS

        7.1.    Revival and Reinstatement.    If at any time all or any part of
any payment theretofore applied by Agent and/or Lenders to any of the
Obligations is or must be rescinded or returned by Agent and/or Lenders for any
reason whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of any Borrower), such Obligations shall, for the purposes of
this Guaranty, to the extent such payment is or must be rescinded or returned,
be deemed to have continued in existence, notwithstanding such application by
Agent and/or Lenders, and this Guaranty shall continue to be effective or be
reinstated, as the case may be, as to such Obligations, and Guarantor shall be
fully liable therefore, all as though such application by Agent and/or Lenders
had not been made.

        7.2.    No Marshaling.    Agent and Lenders have no obligation to
marshal any assets in favor of Guarantor, or against or in payment of (a) any of
the Obligations, or (b) any other obligation owed to Agent and/or Lenders by
Guarantor, any Borrower or any other person.

        7.3.    No Modification, Waiver or Release Without Writing.    Except as
may otherwise be expressly set forth herein, this Guaranty may not be modified,
amended, revised, revoked, terminated, changed or varied in any way whatsoever,
nor shall any waiver of any of the provisions of this Guaranty be binding upon
Agent or Lenders, except as expressly set forth in a writing duly executed by
Agent and Lenders. No waiver by Agent or Lenders of any default shall operate as
a waiver of any other default or the same default on a future occasion, and no
action by Agent or Lenders permitted hereunder shall in any way affect or impair
Agent's or Lenders' rights or the obligations of Guarantor under this Guaranty.

        7.4.    Assignment; Successors and Assigns.    Guarantor may not assign
Guarantor's obligations or liability under this Guaranty. Subject to the
preceding sentence, this Guaranty shall be binding upon the parties hereto and
their respective heirs, executors, successors, representatives and assigns and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. Agent and/or Lenders may, without notice to anyone, sell or assign
the Obligations, the Notes or other Loan Documents or any part thereof, or grant
participations therein, and in any such event each and every assignee or holder
of, or participant in, all or any of the Obligations shall have the right to
enforce this Guaranty, by suit or otherwise for the benefit of such assignee,
holder, or participant, as fully as if herein by name specifically given such
right, but Agent and/or Lenders shall have an unimpaired right, prior and
superior to that of any such assignee, holder or participant, to enforce this
Guaranty for the benefit of Agent and/or Lenders.

        7.5.    Integration.    This Guaranty is the entire agreement of
Guarantor with respect to the subject matter of this Guaranty, provided that
this Guaranty shall not in any way limit or abrogate the obligations of
Guarantor under the other Loan Documents, including, without limitation, the
Environmental Indemnity of even date herewith.

        7.6.    Rights Cumulative.    All of Agent's and/or Lenders' rights
under this Guaranty and the other Loan Documents are cumulative. The exercise of
any one right does not exclude the exercise of any other right given in this
Guaranty or the other Loan Documents or any other right of Agent and/or Lenders
not set forth in this Guaranty or the other Loan Documents. If there is more
than one Guarantor hereunder, Agent and/or Lenders may exercise their rights and
remedies against any one or more of such Guarantors and the failure of Agent
and/or Lenders to proceed against one or more of such Guarantors shall not
affect the liability of the Guarantor under this Guaranty.

        7.7.    Severability.    Whenever possible each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such

11

--------------------------------------------------------------------------------


prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.

        7.8.    Material Inducement; Consideration.    Guarantor acknowledges
and agrees that Agent and Lenders are specifically relying upon the
representations, warranties, agreements and waivers contained herein and that
such representations, warranties, agreements and waivers constitute a material
inducement to Agent and Lenders to accept this Guaranty and to enter into the
Loan Agreement and the transaction contemplated therein. Guarantor further
acknowledges that it expects to benefit from Lenders' extension of financing
accommodations to Borrowers because of its relationship to Borrowers, and that
it is executing this Guaranty in consideration of that anticipated benefit.

        7.9.    Indemnification.    Guarantor agrees to indemnify, pay and hold
Agent and Lenders and their respective officers, directors, employees, agents,
and attorneys (collectively, the "Indemnitees") harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not any such Indemnitees
shall be designated a party thereto) that may be imposed on, incurred by, or
asserted against such Indemnitees, in any manner relating to or arising out of
this Guaranty or the exercise of any right or remedy of Agent or Lenders
hereunder or under the other documents pertaining to the Obligations
(collectively, the "Indemnified Liabilities"); provided, that Guarantor shall
have no obligation to any Indemnitees under this Section 7.9 with respect to
Indemnified Liabilities arising from the gross negligence or willful misconduct
of any Indemnitees. Upon written request by any Indemnitees, Guarantor will
undertake, at its own cost and expense, on behalf of such Indemnitees, using
counsel reasonably satisfactory to such Indemnitees, the defense of any legal
action or proceeding whether or not such Indemnified Person shall be a party and
for which such Indemnified Person is entitled to be indemnified pursuant to this
Section 7.9. At Agent's or Requisite Lenders' option and upon prior written
notice to Guarantor, Agent may, at Guarantor's expense, prosecute or defend any
third party claim or action involving the validity or enforceability of this
Guaranty. To the extent that the undertaking to indemnify, pay and hold harmless
set forth in this Section 7.9 may be unenforceable because it is violative of
any law or public policy, Guarantor shall contribute the maximum portion that it
is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them.

        7.10.    Counterparts.    This Guaranty may be executed in counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall be deemed one and the same agreement.

        7.11.    Governing Law.    This Guaranty shall be governed by and
construed in accordance with the internal laws of the State of Illinois, without
regard to conflicts of law provisions.

        7.12.    Joint and Several Obligations.    If this Guaranty is executed
by more than one Guarantor then all of the covenants, obligations, agreements,
indemnities, representations and warranties of the Guarantors contained herein
shall be joint and several.

        7.13.    GUARANTOR, AND BY THEIR ACCEPTANCE OF THIS GUARANTY, AGENT AND
LENDERS, HEREBY CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREE THAT,
SUBJECT TO AGENT'S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS GUARANTY SHALL BE LITIGATED IN SUCH COURTS. GUARANTOR, AND BY
THEIR ACCEPTANCE OF THIS GUARANTY, AGENT AND LENDERS, EXPRESSLY SUBMIT AND
CONSENT TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVE ANY DEFENSE OF
FORUM NON CONVENIENS. GUARANTOR, AND BY THEIR ACCEPTANCE OF THIS GUARANTY,

12

--------------------------------------------------------------------------------


AGENT AND LENDERS, HEREBY WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREE THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON GUARANTOR, AGENT AND
LENDERS BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
GUARANTOR, AGENT AND LENDERS, AT THE ADDRESSES SET FORTH IN SECTION 10.7 OF THE
LOAN AGREEMENT.

        7.14.    WAIVER OF JURY TRIAL.    GUARANTOR, AND BY THEIR ACCEPTANCE OF
THIS GUARANTY, AGENT AND LENDERS, HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT
MATTER OF THIS GUARANTY AND THE BUSINESS RELATIONSHIP THAT IS BEING ESTABLISHED.
THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY GUARANTOR, AND
BY THEIR ACCEPTANCE OF THIS GUARANTY, AGENT AND LENDERS. AGENT, LENDERS AND
GUARANTOR ACKNOWLEDGE THAT NEITHER AGENT, LENDERS OR GUARANTOR NOR ANY PERSON
ACTING ON BEHALF OF AGENT, LENDERS OR GUARANTOR HAS MADE ANY REPRESENTATIONS OF
FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR HAS TAKEN ANY ACTIONS WHICH IN
ANY WAY MODIFY OR NULLIFY ITS EFFECT.

        7.15.    WAIVERS UNDER THIS GUARANTY.    THE WAIVERS SET FORTH IN THIS
GUARANTY (INCLUDING, WITHOUT LIMITATION, SECTIONS 7.13 AND 7.14 ABOVE) ARE
KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY GUARANTOR, AGENT AND LENDERS,
AND GUARANTOR, AGENT AND LENDERS ACKNOWLEDGE THAT NEITHER GUARANTOR, AGENT,
LENDERS NOR ANY PERSON ACTING ON BEHALF OF ANY OF THEM, HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THESE WAIVERS OR IN ANY WAY TO MODIFY OR
NULLIFY THEIR EFFECT. GUARANTOR, AGENT AND LENDERS FURTHER ACKNOWLEDGE THAT THEY
HAVE BEEN REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE
SIGNING OR ACCEPTING OF THIS GUARANTY AND IN THE MAKING OF THESE WAIVERS BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND THAT THEY HAVE
HAD THE OPPORTUNITY TO DISCUSS THESE WAIVERS WITH COUNSEL.

        7.16.    Disclosure of Information.    Agent and/or Lenders shall have
the right (but shall be under no obligation) to make available to any party for
the purpose of granting participations in or selling, transferring, assigning or
conveying all or any part of the Loan (including any governmental agency or
authority and any prospective bidder at any foreclosure sale of any Project) any
and all information which Agent and/or Lenders may have with respect to any
Project and Borrowers, whether provided by Borrowers, Guarantor or any third
party or obtained as a result of any environmental assessments. Guarantor agrees
that Agent and Lenders shall have no liability whatsoever as a result of
delivering any such information to any third party, and Guarantor, on behalf of
itself, its Affiliates and its successors and assigns, hereby releases and
discharges Agent and Lenders from any and all liability, claims, damages, or
causes of action, arising out of, connected with or incidental to the delivery
of any such information to any third party.

        7.17.    Termination of Guaranty.    This Guaranty shall terminate upon
the indefeasible payment in full of the Obligations and the termination of any
further obligations of Lenders to extend any credit to the Borrowers under the
Loan Documents.

SIGNATURE PAGE FOLLOWS

13

--------------------------------------------------------------------------------

        The undersigned has duly executed this Guaranty as of the date and year
first above written.

    OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:   Daniel J. Booth

--------------------------------------------------------------------------------

    Its:   Chief Operating Officer

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------



QuickLinks


GUARANTY
